Citation Nr: 0022177	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  98 - 17 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for a skin disorder as 
residual to Agent Orange herbicide exposure.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.

Entitlement to a permanent and total disability rating for 
pension purposes, to include on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968, including service in the Republic of Vietnam 
as a Stock Contract Accounting Specialist. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1997 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

Although the appellant requested a videoconference hearing 
and was notified of the date, place and time of that hearing, 
he failed to report for the scheduled hearing or to request 
another hearing.  An informal hearing presentation submitted 
by his accredited representative in July 2000 called 
attention to the evidence of record, and asked that the Board 
consider the provisions of 38 C.F.R. §§ 3.301, 3.303(d), 
3.304, 3.321(b)(2), and 3.102 (1999).


FINDINGS OF FACT

1.  The claim for service connection for a skin disorder as 
residual to Agent Orange (AO) herbicide exposure is not 
plausible because competent medical evidence has not been 
submitted which links or relates a current skin disorder to 
inservice herbicide exposure, and a presumptive skin disease 
is not shown.  

2.  A rating decision of October 1983 denied service 
connection for PTSD, and that decision was not appealed.

3.  The additional evidence submitted since the unappealed 
rating decision of October 1983 denying service connection 
for PTSD contains no evidence which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

5.  The veteran, who was born in October 1946, served on 
active duty from December 1966 to November 1968.

6.  The veteran is 53 years of age, has a high school 
education, and has work experience as a stock contract 
accounting specialist, a shipping clerk, and a custodian for 
the City of Cleveland. 

7.  The veteran has no service-connected disabilities; his 
nonservice-connected disabilities include a history of 
bursitis of the left shoulder with limitation of motion and 
X-ray evidence of minimal degenerative arthritis, evaluated 
as 10 percent disabling; and dermatitis of the back of 
unknown etiology, borderline to mild hypertension with left 
ventricular hypertrophy, alcohol and cocaine addiction, and 
an antisocial personality disorder, each rated as 
noncompensably disabling. 

8.  The veteran's disabilities not of misconduct etiology are 
not of such severity as to preclude an average person from 
substantially gainful employment for the remainder of his 
life.   


CONCLUSIONS OF LAW

1.  The claim for service connection for a skin disorder as 
residual to AO herbicide exposure is not well grounded 
because competent medical evidence has not been submitted 
which links or relates a current skin disorder to inservice 
herbicide exposure, and a skin disability presumptive for 
herbicide exposure has not been diagnosed.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).  

2.  New and material evidence not having been submitted, the 
claim for service connection for PTSD is not reopened.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 3.156(a) (1999).  

3.  The veteran does not have permanent and total disability 
not of misconduct etiology which would preclude an average 
person from engaging in substantially gainful employment.  
38 U.S.C.A. §§ 101, 1502, 1521, 5107(a) (West 1991 & Supp. 
1999);  38 C.F.R. §§ 3.321(b)(2), 3.340, Part 4, §§ 4.15, 
4.17, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Skin Disorder as Residual to Agent 
Orange Exposure

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim of 
entitlement to service connection for a skin condition as 
residual to AO herbicide exposure.  If he has not, his appeal 
must fail, and VA is not obligated to assist him in the 
development of the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski,  1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown,  5 Vet. App. 91, 93 (1993).  
For the reasons set forth below, the Board finds that the 
veteran has not met his burden of submitting evidence to 
support a belief that his claim of entitlement to service 
connection for a skin condition as residual to AO herbicide 
exposure is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991);  see Grottveit, at 93;  Tirpak v. Derwinski,  2 Vet. 
App. 609 (1992);  Murphy, at 80.

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for a skin condition as 
residual to AO herbicide exposure because it did not take 
into account or properly weigh the medical and other evidence 
of record.  It is contended that his exposure to AO herbicide 
while serving in the Republic of Vietnam caused him to 
develop a persistent itching of the skin and papules on the 
back. 

In the instant appeal, no findings of a skin disorder were 
shown during active service, on service separation 
examination, or on VA examination in September 1983.  The 
record shows that the veteran currently has hyperpigmented 
and hypopigmented papules on the back of 10 years' duration 
[i.e., since 1987], without scaling, redness, or pustules or 
involvement of an extensive or exposed area. 

When a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit, at 93.  In the 
present case, the veteran has not submitted any competent 
medical evidence or opinion which supports his claim that he 
has a skin disorder which is related to active service or to 
inservice herbicide exposure.  The veteran cannot meet his 
initial burden of presenting a well-grounded claim by relying 
upon his own opinions as to medical matters.  Clarkson v. 
Brown,  4 Vet. App. 565 (1993);  Grottveit, at 93.

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) evidence of incurrence or 
aggravation of a disease or injury in service in the form of 
lay or medical evidence; together with (3) evidence of a 
nexus between the inservice injury or disease and the current 
disability in the form of medical evidence.  Caluza v. Brown,  
7 Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 604 
(Fed. Cir. 1996).  In this case, the requirements of item (1) 
are not satisfied because the record contains no competent 
medical diagnosis of a skin disorder which is residual to 
inservice AO herbicide exposure, nor does the veteran contend 
that he has ever been given such diagnosis. 

Further, the requirements of item (2) are not satisfied 
because there is no evidence of incurrence or aggravation of 
a skin disorder in service in the form of satisfactory lay or 
medical evidence.  The veteran's service medical records show 
that his skin was normal at service entry and at service 
separation, and the service medical records are silent for 
complaint, treatment, findings, or diagnosis of a skin 
disorder during his period of active service.  In addition, 
the veteran stated at the time of his recent VA 
dermatological examination that he had experienced a skin 
disorder of 10 years' duration, indicating that such had 
become manifest in 1987, approximately 19 years after his 
Vietnam service.  While the veteran's assertions must 
generally be regarded as credible for purposes of determining 
whether a well-grounded claim has been submitted, the Court 
has held that a lay person, such as the veteran, is not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit, at 93;  Espiritu v. Derwinski,  2 Vet. App. 492, 
495 (1992).

However, the chronicity provisions of  38 C.F.R. § 3.303(b) 
are applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service, or during 
an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  There is no medical or competent 
lay evidence that the veteran had a chronic skin condition in 
service or during an applicable presumptive period, and 
chronicity is not applicable.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of  38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  In this case, a chronic skin condition 
was not noted during service or during an applicable 
presumptive period, and no competent evidence, either medical 
or lay, has related the veteran's current skin disorder of 
the back to the veteran's period of service. 

Further, governing law and regulations provide that a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6) (1999).  

Where a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, even though there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1999).  The VA has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not appropriate for any condition for 
which the Secretary has not determined that a presumption of 
service connection is warranted.  59 Fed. Reg. 341 (1994).  
Dermatitis of the back of unknown etiology is not included in 
the conditions which may be presumptively service-connected 
in Vietnam veterans with herbicide exposure under the 
provisions of  38 C.F.R. §§ 3.307(a)(6) and  3.309(e) (1999).

Finally, the requirements of item (3) are not satisfied 
because no competent medical evidence has been presented 
which establishes a nexus between the veteran's current 
dermatitis of the back and his period of active service or 
his conceded exposure to AO herbicide.  When a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit, at 93.  In the present case, the 
veteran has not submitted any competent medical evidence or 
opinion which links or relates his skin disorder, diagnosed 
as dermatitis of the back, to AO exposure during active 
service.  Further, the Board notes that, as a lay person, the 
veteran is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit at 93;  Espiritu v. Derwinski,  2 
Vet. App. 492, 495 (1992).  The veteran cannot meet his 
initial burden of presenting a well-grounded claim by relying 
upon his own opinions as to medical matters.  Clarkson v. 
Brown,  4 Vet. App. 565 (1993);  Grottveit, at 93.

Therefore, without competent medical evidence attributing his 
skin disorder of the back to AO exposure during his Vietnam 
service, the veteran has not met his burden of submitting 
evidence that his claim of entitlement to service connection 
for such skin disorder, claimed as residual to AO exposure, 
is well grounded.  Grottveit at 93;  Tirpak at 611.

In the absence of evidence of a well-grounded claim for 
service-connection for a skin disorder, claimed as residual 
to AO herbicide exposure, that claim is denied. 

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  
However, the Board notes that the veteran may render his 
claim well grounded by submitting competent medical evidence 
showing the presence of a chronic skin disorder during 
service and currently, or competent medical evidence linking 
or relating any current skin disorder to active service or to 
AO herbicide exposure during such service.  Robinette v. 
Brown,  8 Vet. App. 69, 74 (1995).

Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for PTSD

The record shows that an RO rating decision of October 1983 
denied entitlement to service connection for PTSD.  The 
veteran failed to initiate an appeal and that decision became 
final after one year.

In January 1997, the veteran undertook to reopen his claim 
for service connection for PTSD by submitting additional 
evidence.  A rating decision of September 1997 determined 
that the additional evidence submitted since the unappealed 
rating decision of October 1983 was not both new and material 
to the issue of service connection for PTSD, giving rise to 
this appeal.

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for PTSD because it did not 
take into account or properly weigh the medical and other 
evidence of record.  It is contended that he has submitted 
new and material evidence to reopen his claim for service 
connection for a PTSD, including his assertions submitted 
with his reopened claim and while undergoing VA psychiatric 
examination in May 1997. 

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108 (West 1991), 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  In this 
case, the last final disallowance of the veteran's claim for 
service connection for PTSD is the rating decision of October 
1983.  Governing law and regulations provide that the claim 
will be reopened if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108;  38 C.F.R. § 3.156(a) (1999).  
Thus, the evidence received since the October 1983 rating 
decision must be analyzed to determine whether it is 
sufficiently new and material to warrant reopening of the 
claim for service connection for PTSD.

The evidence previously of record consists of the veteran's 
initial claim for VA disability compensation benefits (VA 
Form 21-526), received in July 1983, in which he claimed 
service connection for PTSD based on mental stress and shock 
from August to November 1968.  His service medical records, 
including reports of his service entrance and service 
separation examinations, reflect no complaint, treatment, 
findings or diagnosis of a nervous condition, a nervous 
breakdown, or an acquired psychiatric disability during 
active service or on service separation examination.  His 
service administrative records (DD Form 214) show that he 
served in Vietnam for more than 9 months with the 321st 
Transportation Company; that his military occupational 
specialty (MOS) was Stock Contract Accounting Specialist 
(76P); that he received no awards or decorations for valor; 
that he did not receive the Combat Infantryman's Badge; and 
that he was not wounded in action; that there was no evidence 
that he was trained or licensed to drive a truck; that he had 
no non-pay periods or time lost; and that there is no 
evidence that he engaged in combat with the enemy.  

On VA psychiatric examination in September 1983, the veteran 
was noted to be unemployed for one year, and complained of 
feeling "jittery", of migraine headaches, and of 
nervousness for 10 years, without medications or 
hospitalizations.  He stated that he was assigned to the 
321st Transportation Company in Vietnam for 10 months; that 
he was "transporting" with convoys; that he doesn't recall 
killing anyone; that his unit got hit in August 1968, with 
some killed and wounded; that he had a mild nervous breakdown 
and was out on sick leave for a long time; and that he was 
discharged in 1968.  He reported that he used to have 
nightmares, although not much of war scenes, and denied drug 
problems while stating that he drank alcohol every day.  

On mental status examination, the veteran was friendly and 
cooperative, made good eye contact, spoke in a low tone, and 
his speech was rather circumstantial but not inappropriate.  
His judgment was impaired, his affect was rather constricted, 
his object relationship was poor, he was unable to keep a 
job, and he lived with his sister and received relief for 
food and dental services.   He denied any history of 
delusions, hallucinations, or suicidal or homicidal ideation, 
his memory and reality testing were not impaired, and there 
was no evidence of past neurosis.  The examiner stated that 
the veteran had all the features of a schizoid personality 
disorder, but no evidence of psychosis.  The diagnosis was 
adjustment reaction all his life; no physical problems. 

A rating decision of October 1983 denied the veteran's claim 
for service connection for PTSD.  That decision was not 
appealed.

The veteran thereafter submitted additional evidence, 
consisting of a Statement in Support of Claim (VA Form 21-
4138), received in April 1997; VA outpatient treatment 
records, dated from December 1991 to December 1992; VA 
hospital summaries, dated in December 1991 and from December 
1991 to January 1992; VA outpatient treatment records, dated 
in May 1996, and from February to April 1997; and a report of 
VA psychiatric examination, conducted in May 1997.  The Board 
must now determine whether the additional evidence submitted 
is both new and material to the issue of service connection 
for PTSD.  

II.  Analysis

New and material evidence means evidence which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).  

The additional evidence added to the record subsequent to the 
unappealed rating decision of October 1983 includes a 
Statement in Support of Claim (VA Form 21-4138), received in 
January 1997; VA outpatient treatment records, dated from 
December 1991 to December 1992; VA hospital summaries, dated 
in December 1991 and from December 1991 to January 1992; VA 
outpatient treatment records, dated in May 1996, and from 
February to April 1997; and  report of VA psychiatric 
examination, conducted in May 1997.

The Statement in Support of Claim (VA Form 21-4138), received 
in January 1997, merely repeats the veteran's previous 
assertions that he was assigned to a transportation unit 
which made trips to the front lines in Vietnam; and that 
there were casualties from firefights and ambushes.  That 
evidence is not new, but duplicates assertions advanced at 
the time of his previous claim and denial.  The VA hospital 
summary, dated in December 1991, shows that the veteran was 
admitted to the detoxification unit for stabilization and 
assessment, that he was found to have a long history of using 
crack cocaine ($300 per week), and that he claimed to have 
multiple stressors at his past jobs and at home.  Following 
stabilization and assessment, he was referred to the Drug 
Treatment Unit for follow-up.  The diagnoses included cocaine 
dependency, alcohol abuse, and mixed personality disorder.  
He was competent and employable. There was no claim or 
diagnosis of PTSD.

A VA hospital summary from the Drug Treatment Unit, dated 
from December 1991 to January 1992, shows that the veteran 
had a long history of heroine, alcohol, and marijuana abuse 
since age 19 [1965], and a history of cocaine abuse since 
1988, without previous treatment.  Following treatment , he 
was discharged with diagnoses of drug dependence and drug 
dependence rehabilitation.  He was considered competent and 
employable.  There was no claim or diagnosis of PTSD.

VA outpatient treatment records, dated from December 1991 to 
December 1992; in May 1996; and from February to April 1997 
reflect no finding or diagnosis of PTSD.

A report of VA psychiatric examination, conducted in May 
1997, cited a history of Vietnam service offered by the 
veteran which duplicates a history previously offered by the 
veteran, but includes additional material involving a truck 
break down, an attack while staying overnight in a compound, 
and his alcohol, marijuana, and hashish use and disciplinary 
proceeding against him while in service.  He indicated that 
following service, he continued to use alcohol and drugs on a 
daily basis, resulting in the loss of multiple jobs due to 
absenteeism.  On interview and mental status examination, the 
veteran failed to manifest clear symptoms of PTSD, reported 
no dreams which appeared related to Vietnam, and the examiner 
stated that the diagnosis of PTSD could not be made.  The 
diagnoses included Axis I: Alcohol and cocaine addiction; 
Axis II; Antisocial behavior; Axis IV: Psychosocial 
stressors: stress of long addiction and financial 
difficulties; and Axis V: GAF score 50.

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed unless the evidence is inherently 
incredible or beyond the competence of the witness.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  In the instant 
appeal, the veteran has asserted that he has PTSD as a result 
of stressors sustained while serving as a truck driver in 
Vietnam. That claim addresses the central issue in the prior 
denial of his claim, the absence of any competent medical 
evidence showing that the veteran has PTSD.  Such an 
assertion is beyond the competence of the witness, as it 
relates to a matter which the Court has found not to be 
susceptible to ordinary lay observation, but requires 
competent medical evidence, i.e., the showing of a clear 
diagnosis of PTSD.  

Because the Board is not required to presume the credibility 
of lay testimony for the purpose of determining whether a 
case should be reopened where the evidence is beyond the 
competence of the witness, the Board finds that the veteran 
has failed to present new and material evidence as to the 
issue of service incurrence of PTSD.  Justus, id., at 513 
(1992).  In addition, the veteran has failed to provide any 
competent medical evidence showing a clear diagnosis of PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. Part 4, 
§ 4.125(a).  38 C.F.R. § 3.304(f) (1999);  Cohen v. Brown, 10 
Vet. App. 128 (1997).  The Board finds that the evidence 
submitted subsequent to the unappealed rating decision of 
October 1983 denying entitlement to service connection for an 
acquired psychiatric disability, including PTSD, includes no 
evidence which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In the absence of any new or 
material evidence showing a diagnosis of PTSD, the veteran's 
claim for service connection for PTSD is not reopened and the 
rating decision of October 1983 denying that claim is 
affirmed. 

The appellant may reopen his claim for service connection for 
PTSD by submitting medical evidence of a current diagnosis of 
PTSD disability.  38 U.S.C.A. § 501 (West 1991)  38 C.F.R. 
§ 3.156(a) (1999).  

Entitlement to a Permanent and Total Disability Rating for 
Pension Purposes

The Board finds that the appellant's claim for a permanent 
and total disability rating for pension purposes is plausible 
and is thus "well grounded" within the meaning of  
38 U.S.C.A. §  5107(a) (West 1991).  We further find that the 
facts relevant to that issue have been properly developed and 
that the statutory obligation of VA to assist the veteran in 
the development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a)(West 1991).  In that connection, we note that the 
RO has obtained available evidence from all sources 
identified by the veteran, that he has been afforded a 
personal hearing but failed to appear, and that he underwent 
comprehensive VA general medical and psychiatric examinations 
in connection with his claim in May 1997.  The Board finds 
that the evidentiary record is sufficient in scope and depth 
for a fair, impartial, and fully informed decision. 

The evidence shows that the veteran served on active duty 
from December 1966 to November 1968, during a period of war, 
and has basic eligibility for VA nonservice-connected pension 
benefits.  The veteran was born in October 1946 and is 
currently 53 years of age, has a high school education, and 
has work experience as a Stock Contract Accounting 
Specialist, a shipping clerk, and as a custodian for the City 
of Cleveland. 

The law authorizes the payment of pension to veterans with 90 
days or more of recognized wartime service who are 
permanently and totally disabled from nonservice-connected 
disabilities which are not the result of willful misconduct 
and from service-connected disabilities.  In order to 
establish entitlement to VA pension benefits, it is necessary 
that the evidence show that the veteran is permanently and 
totally disabled such as to satisfy the "average person" 
standard, or that he is "unemployable" in the sense that 
such disabilities, permanent in nature, prevent him from 
securing and following substantially gainful employment 
commensurate with his age, his level of education,  and his 
occupational background.  38 U.S.C.A. §§  1502, 1521 (West 
1991 & Supp. 1999);  38 C.F.R. §§ 3.321, 3.340, 3.342, and 
Part 4 (1999);  Talley v. Derwinski,  2 Vet. App. 282, 287 
(1992). 

The schedular criteria for pension is met where the disabled 
person has one permanent disability ratable at 60 percent or 
more or, if there are two or more disabilities, where there 
is at least one disability ratable at 40 percent or more and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 4.16 (1999).  

In  Brown v. Derwinski, 2 Vet. App. 444 (1992), the Court 
established a test of pension eligibility based on  
38 U.S.C.A. §§ 1502 and 1521 (West 1991 & Supp. 1998).  
According to the Court, permanent and total disability is 
shown either when the veteran is unemployable as a result of 
a lifetime disability or when he suffers from a lifetime 
disability which would render it impossible for the average 
person to follow a substantially gainful occupation.  Id.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation and which is reasonably 
certain to continue throughout the disabled person's life.  
38 C.F.R. § 4.15 (1999).  For pension purposes, the 
permanence of the percentage requirements of  § 4.16 is 
required, but the claims of those who fail to meet the 
percentage standards but 
otherwise meet the entitlement criteria and are unemployable 
may be granted under  38 C.F.R. § 3.321(b)(2) (1999).  When 
the percentage requirements are met, and the disabilities 
involved are of a permanent nature, a rating of permanent and 
total disability will be assigned if the veteran is found to 
be unable to secure and follow substantially gainful 
employment by reason of such disability.  38 C.F.R. § 4.16 
(1999).  

A permanent and total disability rating under the provisions 
of  §§ 4.15, 4.16 and 4.17 will not be precluded by reason of 
the coexistence of misconduct disability when: (a) a veteran, 
regardless of employment status, also has innocently acquired 
100 percent disability, or (b) where unemployable, the 
veteran has other disabilities innocently acquired which meet 
the percentage requirements of  §§ 4.16 and  4.17  and would 
render, in the judgment of the rating agency, the average 
person unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. § 4.17(a) (1999).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in  38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
disabilities adversely affect his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 1998);  38 C.F.R. §§ 4.1, 
4.10 (1999).  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  In this case, the veteran has no service-
connected disabilities, and his nonservice-connected 
disabilities are described and discussed below.

The veteran's nonservice-connected disabilities include a 
history of bursitis of the left shoulder with limitation of 
motion and X-ray evidence of minimal degenerative arthritis, 
evaluated as 10 percent disabling; and dermatitis of the back 
of unknown etiology, borderline to mild hypertension with 
left ventricular hypertrophy, alcohol and cocaine addiction, 
and an antisocial personality disorder, each rated as 
noncompensably disabling.  

The medical evidence of record, including the recent VA 
general medical examination, contains no evidence showing 
that veteran's dermatitis of the back of unknown etiology, 
rated by analogy to eczema, is productive of any exfoliation, 
exudation or itching involving an exposed area.  Where the 
rating schedule does not provide a zero percent evaluation 
for a diagnostic code, as here, a zero percent evaluation 
will be assigned where the requirements for a compensable 
evaluation are not shown.  38 C.F.R. Part 4, § 4.31.  

The record also shows that the veteran has been diagnosed 
with hypertension, evaluated as noncompensably disabling.  
VA's Schedule for Rating Disabilities pertaining to 
cardiovascular disabilities, including hypertensive vascular 
disease (essential hypertension), was revised, effective 
January 8, 1998.  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), where a law or regulation changes after the 
claim has been filed or reopened before administrative or 
judicial review has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  

The above-cited revision to the rating schedule for the 
evaluation of cardiovascular disabilities, including 
hypertension, was part of an ongoing effort by VA to ensure 
that the rating schedule uses current medical terminology, 
reflects medical advances since the last review, and provides 
unambiguous rating criteria.  Under the criteria in effect 
prior to January 8, 1998, a compensable evaluation for 
hypertension required a showing of diastolic pressure 
predominantly 100 or more.  38 C.F.R. Part 4, § 4.104, 
Diagnostic Code 7101 (in effect prior to January 8, 1998).  
The revised rating criteria provides that a compensable 
evaluation for hypertension requires a showing of diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
38 C.F.R. Part 4, § 4.104, Diagnostic Code 7101 (in effect on 
and after January 8, 1998).  

In this particular case, the Board finds that evaluation of 
the veteran's hypertension under either the old or the newly-
revised rating criteria would yield the same rating 
evaluation. 

The veteran's blood pressure was 137/77 in May 1996, 126/77 
in February 1997, 146/92 in April 1997, and 164/94 in May 
1997, or an average of 142/85.  On the most recent VA medical 
examination, his hypertension was diagnosed as borderline, or 
mild, and he was not shown to require  continuous medications 
for control of hypertension.  Under  38 C.F.R. Part 4, 
§ 4.104, Diagnostic Code 7101, in effect prior to and on and 
after January 12, 1998, hypertension is rated as 
noncompensably disabling where diastolic pressure is not 
shown to be predominately 100 or more, systolic pressure is 
not shown to be predominately 160 or more, and continuous 
medication is not shown to be required for control.  

Alcohol and cocaine addiction are disabilities of misconduct 
origin, and may not be considered when evaluating disability 
for VA pension purposes.  The veteran's diagnosed antisocial 
personality disorder is not shown to be productive of 
significant disability except to the extent that it 
contributes to his alcohol and cocaine addiction.  To that 
point, the psychiatric examiner noted that the veteran did 
not present with the characteristics of the antisocial 
personality disorder, and that the antisocial behavior 
appeared to be entirely related to the drug use.  Thus, 
compensable evaluations are not warranted for those 
disabilities.

Further, the findings on the recent VA general medical 
examination provide no basis for assignment of an evaluation 
in excess of the currently assigned 10 percent evaluation for 
the veteran's nonservice-connected history of bursitis with 
limitation of motion and degenerative arthritis.  The Board 
notes that the veteran's limitation of motion of the left arm 
is noncompensable under the provisions of  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5201, which provides a minimum 
rating of 20 percent where limitation of motion of the major 
or minor arm is limited at shoulder level.  Further, under 
Diagnostic Code 5003 (degenerative arthritis), where the 
limitation of motion is noncompensable, a 10 percent rating 
will be assigned for each major joint affected by limitation 
of motion, as has been done in this case.  

The record in this case shows that the veteran has a long-
standing history of alcohol and cocaine addiction, and that 
he lost his employment with the City of Cleveland and other 
employers due to absenteeism stemming from daily drinking and 
drug use. 

The Board finds that the record in this case presents no 
evidence or argument to reasonably indicate that the 
provisions of  38 C.F.R. § 3.321(b)(2) (1999) are potentially 
applicable.  There is no evidence of circumstances which the 
appropriate officials might find so "exceptional or 
unusual" as to warrant an extraschedular rating with respect 
to the veteran's disabilities.  Shipwash v. Brown,  8 Vet. 
App.  218, 227 (1995).  An extraschedular evaluation is not 
warranted under  38 C.F.R. § 3.321(b)(2) (1999).  

Based upon the foregoing, the Board finds that the veteran's 
disabilities are not of such severity as to preclude an 
average person from substantially gainful employment for the 
remainder of his life, taking into consideration his age, 
education, and occupational experience.  38 U.S.C.A. §§ 101, 
1502, 1521, 5107(a) (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.321(b)(2), 3.340, Part 4, §§ 4.15, 4.17, 4.19 (1999).  
Accordingly, a permanent and total disability rating for 
pension purposes is denied.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for PTSD, that claim remains 
denied.

Evidence of a well-grounded claim not having been submitted, 
the claim for service connection for a skin disorder, claimed 
as secondary to AO herbicide exposure, is denied.

Entitlement to a permanent and total disability rating for 
pension purposes is denied.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


 

